Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 4/18/2022, Applicant responded on 7/18/2022. Claims 1, 10, and 16 have been amended, and claim 21 has been added. Claims 3-5, 12-13, and 18-19 have been cancelled. 

Information Disclosure Statement filed on 9/21/2022, is acknowledged and considered by the Examiner.


Claims 1-2, 6-11, 14-17, and 20, 21 are pending in this application and have been examined. 

Examiner invites the Applicant to schedule an interview with the Examiner to discuss clarifying amendments to expediate the prosecution of the present application. 






Response to Amendment
Applicant's amendments to claims 1, 10, and 16 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 10, and 16 are not sufficient to overcome the prior art rejections set forth in the previous action. 











Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “... the claims recite "an improvement in the functioning of a computer, or to other technology or technology field," and are patent eligible. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981) (Finding claims that recited the mathematical Arrhenius equation as part of a process for curing rubber eligible because "the overall process [is] patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole.") (cited at MPEP 2106.04(d)) ...the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea. A claim that fails step 2A may still be patent eligible under step 2B if "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself."...” The Examiner respectfully disagrees.

Examiner notes, while Applicant’s amendments include additional elements that furthers prosecution. The recited additional elements are recited at a high level of generality performing extra solution activities that does not integrate the abstract idea into a practical application or provide a technical solution, further expanded upon in Examiner’s reasoning and rationale below.

Examiner invites the Applicant to schedule an interview with the Examiner to discuss clarifying amendments to expediate the prosecution of the present application. 




Response to Arguments - 35 USC § Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments.  

Examiner invites the Applicant to schedule an interview with the Examiner to discuss clarifying amendments to expediate the prosecution of the present application. 








Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-11, 14-17, and 20, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10, 16) recite, “A method for automatically manufacturing mechanical parts, the method comprising: 
generating, using ..., a first estimate of manufacturing cost for a first mechanical part using ...; 
determining that the first estimate of manufacturing cost for the first mechanical part falls within a range of effectivity for ..., and in response generating, using the ..., a second estimate of manufacturing cost for the first mechanical part using ...; 
determining an expected cost error in the second estimate of manufacturing cost for the first mechanical part; 
upon determining that the expected cost error falls within a pre-determined acceptable range, facilitating automatic manufacturing of the first mechanical part, comprising: 
transmitting computer readable instructions to be read by a ...and automatically trigger a start of the manufacturing; 
generating, using the ..., a third estimate of manufacturing cost for a second mechanical part using the ...; 
upon determining that the third estimate of manufacturing cost for the second mechanical part falls outside the range of effectivity for the ..., marking the second mechanical part as not suitable for automatic manufacturing; 
generating, using the ..., a fourth estimate of manufacturing cost for a third mechanical part using the ...; 
determining a second expected cost error in the fourth estimate of manufacturing cost for the second mechanical part; and  
upon determining that the second expected cost error falls outside a second pre-determined acceptable range, marking the third mechanical part as not suitable for automatic manufacturing.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …generating, using ..., a first estimate of manufacturing cost for a first mechanical part using ...; determining that the first estimate of manufacturing cost for the first mechanical part falls within a range of effectivity for ..., and in response generating, using the ..., a second estimate of manufacturing cost for the first mechanical part using ...; determining an expected cost error in the second estimate of manufacturing cost for the first mechanical part; upon determining that the expected cost error falls within a pre-determined acceptable range, facilitating automatic manufacturing of the first mechanical part, comprising: transmitting computer readable instructions to be read by a ...and automatically trigger a start of the manufacturing; generating, using the ..., a third estimate of manufacturing cost for a second mechanical part using the .... upon determining that the third estimate of manufacturing cost for the second mechanical part falls outside the range of effectivity for the ..., marking the second mechanical part as not suitable for automatic manufacturing; generating, using the ..., a fourth estimate of manufacturing cost for a third mechanical part using the ...; determining a second expected cost error in the fourth estimate of manufacturing cost for the second mechanical part; and  upon determining that the second expected cost error falls outside a second pre-determined acceptable range, marking the third mechanical part as not suitable for automatic manufacturing..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...…generating, using ..., a first estimate of manufacturing cost for a first mechanical part using ...; determining that the first estimate of manufacturing cost for the first mechanical part falls within a range of effectivity for ..., and in response generating, using the ..., a second estimate of manufacturing cost for the first mechanical part using ...; determining an expected cost error in the second estimate of manufacturing cost for the first mechanical part; upon determining that the expected cost error falls within a pre-determined acceptable range, facilitating automatic manufacturing of the first mechanical part, comprising: transmitting computer readable instructions to be read by a ...and automatically trigger a start of the manufacturing; generating, using the ..., a third estimate of manufacturing cost for a second mechanical part using the .... upon determining that the third estimate of manufacturing cost for the second mechanical part falls outside the range of effectivity for the ..., marking the second mechanical part as not suitable for automatic manufacturing; generating, using the ..., a fourth estimate of manufacturing cost for a third mechanical part using the ...; determining a second expected cost error in the fourth estimate of manufacturing cost for the second mechanical part; and  upon determining that the second expected cost error falls outside a second pre-determined acceptable range, marking the third mechanical part as not suitable for automatic manufacturing......; therefore, the claims are directed to a mental process. 

Further, ...generating, using ..., a first estimate of manufacturing cost for a first mechanical part using ...; determining that the first estimate of manufacturing cost for the first mechanical part falls within a range of effectivity for ..., and in response generating, using the ..., a second estimate of manufacturing cost for the first mechanical part using ...; determining an expected cost error in the second estimate of manufacturing cost for the first mechanical part; upon determining that the expected cost error falls within a pre-determined acceptable range, facilitating automatic manufacturing of the first mechanical part, comprising: transmitting computer readable instructions to be read by a ...and automatically trigger a start of the manufacturing; generating, using the ..., a third estimate of manufacturing cost for a second mechanical part using the .... upon determining that the third estimate of manufacturing cost for the second mechanical part falls outside the range of effectivity for the ..., marking the second mechanical part as not suitable for automatic manufacturing; generating, using the ..., a fourth estimate of manufacturing cost for a third mechanical part using the ...; determining a second expected cost error in the fourth estimate of manufacturing cost for the second mechanical part; and  upon determining that the second expected cost error falls outside a second pre-determined acceptable range, marking the third mechanical part as not suitable for automatic manufacturing....., under the broadest reasonable interpretation, is fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...generating, using ..., a first estimate of manufacturing cost for a first mechanical part using ...; determining that the first estimate of manufacturing cost for the first mechanical part falls within a range of effectivity for ..., and in response generating, using the ..., a second estimate of manufacturing cost for the first mechanical part using ...; determining an expected cost error in the second estimate of manufacturing cost for the first mechanical part; upon determining that the expected cost error falls within a pre-determined acceptable range, facilitating automatic manufacturing of the first mechanical part, comprising: transmitting computer readable instructions to be read by a ...and automatically trigger a start of the manufacturing; generating, using the ..., a third estimate of manufacturing cost for a second mechanical part using the .... upon determining that the third estimate of manufacturing cost for the second mechanical part falls outside the range of effectivity for the ..., marking the second mechanical part as not suitable for automatic manufacturing; generating, using the ..., a fourth estimate of manufacturing cost for a third mechanical part using the ...; determining a second expected cost error in the fourth estimate of manufacturing cost for the second mechanical part; and  upon determining that the second expected cost error falls outside a second pre-determined acceptable range, marking the third mechanical part as not suitable for automatic manufacturing..., is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 16: one or more computer processors, a first machine learning model, a second machine learning model different from the first machine learning model, computer, A system, comprising: a processor; and a memory storing a program, which, when executed on the processor, A computer program product for automatically manufacturing mechanical parts, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors 
Claim 7, 8, 14, 20: training the second machine learning model 
Claim 21: neural network  

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the generating, using ..., a first estimate of manufacturing cost …, ...facilitating automatic manufacturing of the first mechanical part...transmitting computer readable instructions to be read , these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – generating, using ..., a first estimate of manufacturing cost…, data output – ...facilitating automatic manufacturing of the first mechanical part...transmitting computer readable instructions to be read .


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0052]    A  number of suitable machine learning algorithms could be used.     In an embodiment, decision trees could be used. Alternatively, random forests could be used. As another alternative, convolutional neural networks could be used. Or another suitable machine learning algorithm could be used. At block 606, the cost estimate inference module 236 uses the cost estimate model 232 to estimate the manufacturing cost of a given replacement part. 
[0059]    Figure 9 illustrates generating and updating a supervised machine learning model, according to an embodiment.     As used herein, "trained machine learning" is used interchangeably with "supervised machine learning," and generally refers to machine learning that utilizes exemplars and pre-determined attribute scores to train the model. As illustrated, a corpus of training data 905 is converted into feature vectors 910. These feature vectors 910 are provided to a model training component 920, along with a set of associated attribute values 915. That is, the training data 905 is associated with one or more attribute values 915 for the principle attributes used by the system, wherein each of the one or more attribute values 915 represents a measure of an attribute indicated by the corresponding training data 905. The model training component 920 uses supervised machine learning techniques to generate and update a trained machine learning model 925, which can then be used to process new electronic data. Such techniques may include classification and regression techniques, among others. In this way, an updated model can be maintained. 
[0062]    In the preceding, reference is made to embodiments presented in this disclosure. However, the scope of the present disclosure is not limited to specific described embodiments. Instead, any combination of the described features and elements, whether related to different embodiments or not, is contemplated to implement and practice contemplated embodiments. Furthermore, although embodiments disclosed herein may achieve advantages over other possible solutions or over the prior art, whether or not a particular advantage is achieved by a given embodiment is not limiting of the scope of the present disclosure. Thus, the preceding aspects, features, embodiments and advantages are merely illustrative and are not considered elements or limitations of the appended claims except where explicitly recited in a claim(s). 
[0063]    As will be appreciated by one skilled in the art, the embodiments disclosed herein may be embodied as a system, method or computer program product. Accordingly, aspects may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. 
[0064] Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, Radio Frequency (RF), etc., or any suitable combination of the foregoing. 
[0065]    Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). 
[0066]    Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments presented in this disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. 
[0067]    These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks. 
[0068]    The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. 
[0069]    One or more embodiments may be provided to end users through a cloud computing infrastructure. Cloud computing generally refers to the provision of scalable computing resources as a service over a network. More formally, cloud computing may be defined as a computing capability that provides an abstraction between the computing resource and its underlying technical architecture (e.g., servers, storage, networks), enabling convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service provider interaction. Thus, cloud computing allows a user to access virtual computing resources (e.g., storage, data, applications, and even complete virtualized computing systems) in "the cloud," without regard for the underlying physical systems (or locations of those systems) used to provide the computing resources. 
[0070] Typically, cloud computing resources are provided to a user on a pay-per-use basis, where users are charged only for the computing resources actually used (e.g., an amount of storage space consumed by a user or a number of virtualized systems instantiated by the user). A user can access any of the resources that reside in the cloud at any time, and from anywhere across the Internet. In context of the present disclosure, a user may access applications (e.g., prediction server 200) or related data available in the cloud. For example, one or both of the effectivity prediction module 220 and the cost estimation module 230 could execute on a computing system in the cloud. In such a case, each module could access training data stored at a storage location in the cloud, and could store the machine learning model and associated data in the cloud. Doing so allows a user to access this information from any computing system attached to a network connected to the cloud (e.g., the Internet). 
[0071]    The flowchart and block diagrams in the Figures illustrate the architecture, functionality and operation of possible implementations of systems, methods and computer program products according to various embodiments. In this regard, each block in the flowchart or block diagrams may represent a module, segment or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s). It should also be noted that, in some alternative implementations, the functions noted in the block may occur out of the order noted in the figures. For example, two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts, or combinations of special purpose hardware and computer instructions. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-2, 6-11, 14-17, and 20, 21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 7, 8, 10, 14, 16, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by US20180120813A1 to Coffman et al., (hereinafter referred to as “Coffman”)  in view of US Patent Publication to US20100082124A1 to  Stephenson et al., (hereinafter referred to as “ Stephenson”)

As per Claim 1, Coffman teaches:  (Currently Amended) A method for automatically manufacturing mechanical parts, the method comprising: 
generating, using one or more computer processors, a first estimate of manufacturing cost for a first mechanical part using a first machine learning model; (in at least [0067] FIG. 5 is a schematic block diagram illustrating components of a predictive engine in a predictive system for manufacture processes, according to an embodiment. Predictive engine 217 includes independent variables preprocessor 511; predictive machine learning models 501; data structures for the application of prediction models, for example, trained tree data structures 503, 505, and 507; and knowledge aggregator and reasoning engine 509. [0082] predictions can be generated through sets of linear and non-linear functions. For example, a predicted cost associated with the manufacture of a physical object can be calculated by engine 509 as a function of axioms indicating a number of CNC operations used to manufacture an object, setup time, and cycle time multiplied by machine rate (including fixed costs, operating costs and/or labor costs) and further multiplied by a quantity of objects requested to be manufactured.)
determining that the first estimate of manufacturing cost for the first mechanical part falls within a range of effectivity for the first machine learning model, and in response generating, using the one or more computer processors, a second estimate of manufacturing cost for the first mechanical part using a second machine learning model different from the first machine learning model; (in at least [0070] Predictive machine learning models 501 can include, for example, any of least squares regression models, logistic regression models, support vector machines models, stochastic gradient descent models, nearest neighbors classification and/or regression models, Gaussian process classification and/or regression models, neural network classification and/or regression models, ensemble methods models, sequential application models, random forest classifiers models, extremely randomized trees regression models, deep learning models, and/or other suitable machine learning models. [0071] Trained tree data structures 503, 505, and 507 are each an example of data structures used by predictive machine learning models 501. Specifically, in some implementations, trained tree data structures shown in FIG. 5 can be used by classifiers and/or regressors based on, for example, random forest machine learning models, extremely randomized trees machine learning models, logistic regression machine learning models, and/or other suitable machine learning models based on tree data structures. [0088] The machine learning models trained at 605 are selected based on different criteria depending on the problem to be solved and/or data available in the training set. For example, machine learning classifiers can suffer from different degrees of bias. Accordingly, more than one machine learning model can be trained at 605, optimized and cross-validated at 607. Thus, a subset of the trained machine learning models can be selected to build predictive engine 611 according to, for example, classification accuracy, defined as the proportion of correctly classified instances. [0089]  machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level….when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data. [0108] FIG. 9 is a flowchart illustrating a method to build a random forest classifier machine learning model, according to an embodiment. Given training dataset TS with a shape identifier (SID) and a collection of physical and/or geometric attributes [0109] A collection of trees are generated from the training set TS. For each tree, a different subset of random attributes is taken into account to define a random training set  [0110] A decision tree is generated for each of the defined random training sets. The collection of decision trees is known as the random forest. )
determining an expected cost error in the second estimate of manufacturing cost for the first mechanical part; (in at least [0112] the current node becomes a leaf node and a prediction error for the decision tree is calculated at 907. If the stop condition at 905 does not hold, an internal node is grown and a split function is selected from a pool of random functions such that training errors from n are minimized. The selected split function induces a partition of the subset n into two sets, which in turn become the left and right children nodes of the current node where the training procedure is continued. Further details regarding an example implementation of a splitting function are discussed with reference to FIG. 10., [0089]  machine learning models built at 611, … Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level.)
upon determining that the expected cost error falls within a pre-determined acceptable range, facilitating automatic manufacturing of the first mechanical part, comprising: (in at least [0089]  machine learning models built at 611, … Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends, [0127] FIG. 13 is an example of an output from a graphical user interface of the predictive system for manufacture processes and related to predicted outcomes associated with the manufacture of a physical object, according to an embodiment. Graphical user interface 113 corresponds to the graphical user interface shown in FIG. 1. The graphical user interface 113 displays several of the predictions generated by the PSMP server 109. Predictions include a total cost 1301 to manufacture on or more physical object. A button 1303 to allow a user to select among different materials that can be used to manufacture a physical object. Estimated time to receive a prototype in a variety of production grade thermoplastics, and its associated costs shown at 1305. A dropdown menu with available prototyping technologies 1307 that can be used to manufacture a physical object specified in a digital model 1309, in this case, fuse deposition modeling.)
transmitting computer readable instructions to be read by a computer and automatically trigger a start of the manufacturing;   (in at least [0125] Logistic regression classifier 511 receives, in some instances, parameters or attributes generated from any of mesh analysis engine 211, symbolic function engine 215 and/or independent variables preprocessor 511. Aspects of logistic regression classifier 511 are discussed with reference to FIG. 5. Some of the axioms associated with the manufacture of a physical object determined at 1211 include what type(s) of blank can be used, and other suitable axioms associated with the manufacture of a physical object. [0126] Knowledge aggregator and reasoning engine 513 receives, in some instances, axioms generated by random forest classifier 501A, extremely randomized trees regressor 501B, logistic regression classifier 501C and/or other suitable machine learning models. Aspects of knowledge aggregator and reasoning are discussed with reference to FIG. 5. Knowledge aggregator and reasoning engine generates at 1213 a set of predictions for the manufacture of a physical object corresponding to the digital design model. Such predictions can be sent to a compute device of a user requesting an assessment associated with the manufacture of a physical object.)
generating, using the one or more computer processors, a third estimate of manufacturing cost for a second mechanical part using the first machine learning model; (in at least [0067] FIG. 5 is a schematic block diagram illustrating components of a predictive engine in a predictive system for manufacture processes, according to an embodiment. Predictive engine 217 includes independent variables preprocessor 511; predictive machine learning models 501; data structures for the application of prediction models, for example, trained tree data structures 503, 505, and 507; and knowledge aggregator and reasoning engine 509. [0069] Predictive machine learning models 501 includes a collection of trained machine-learning models to generate a set of axioms associated with the manufacture process of a physical object. Data structures, rules, heuristics, and knowledge bases on which these learning models rely can change over time. Stated differently, machine learning models 501 adapt to new trends and insights identified after their deployment in a production environment. Thus, machine learning models 501 are not limited to the knowledge acquired during their training phase. Some insights from which machine learning models 501 keep learning include new market trends, new types or models of manufacture machines, unseen shapes not included in a training set, new manufacturing shops entering a market, emerging technologies in the manufacture field, and other suitable insights associated with the manufacture of physical objects. )
upon determining that the third estimate of manufacturing cost for the second mechanical part falls outside the range of effectivity for the first machine learning model, ...; (in at least [0089] machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data.)
generating, using the one or more computer processors, a fourth estimate of manufacturing cost for a third mechanical part using the second machine learning model; (in at least [0067] FIG. 5 is a schematic block diagram illustrating components of a predictive engine in a predictive system for manufacture processes, according to an embodiment. Predictive engine 217 includes independent variables preprocessor 511; predictive machine learning models 501; data structures for the application of prediction models, for example, trained tree data structures 503, 505, and 507; and knowledge aggregator and reasoning engine 509. [0069] Predictive machine learning models 501 includes a collection of trained machine-learning models to generate a set of axioms associated with the manufacture process of a physical object. Data structures, rules, heuristics, and knowledge bases on which these learning models rely can change over time. Stated differently, machine learning models 501 adapt to new trends and insights identified after their deployment in a production environment. Thus, machine learning models 501 are not limited to the knowledge acquired during their training phase. Some insights from which machine learning models 501 keep learning include new market trends, new types or models of manufacture machines, unseen shapes not included in a training set, new manufacturing shops entering a market, emerging technologies in the manufacture field, and other suitable insights associated with the manufacture of physical objects. )
determining a second expected cost error in the fourth estimate of manufacturing cost for the second mechanical part; and  (in at least [0067] FIG. 5 is a schematic block diagram illustrating components of a predictive engine in a predictive system for manufacture processes, according to an embodiment. Predictive engine 217 includes independent variables preprocessor 511; predictive machine learning models 501; data structures for the application of prediction models, for example, trained tree data structures 503, 505, and 507; and knowledge aggregator and reasoning engine 509. [0082] predictions can be generated through sets of linear and non-linear functions. For example, a predicted cost associated with the manufacture of a physical object can be calculated by engine 509 as a function of axioms indicating a number of CNC operations used to manufacture an object, setup time, and cycle time multiplied by machine rate (including fixed costs, operating costs and/or labor costs) and further multiplied by a quantity of objects requested to be manufactured.)
upon determining that the second expected cost error falls outside a second pre-determined acceptable range, ....  (in at least [0089] machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data.)
Although implied, Coffman does not expressly disclose the following limitations, which however, are taught by Stephenson,
..., marking the second mechanical part as not suitable for automatic manufacturing;(in at least [0009] the direction of a prediction error, a filtering factor may be selected. In particular, the asymmetric control technique may provide for a higher filtering factor if the prediction error is determined to be in a less tolerable direction. For instance, referring to the paper manufacturing scenario discussed above, if the prediction error indicates that the off-process measurement is lower than the predicted value, a higher filtering factor is selected. If the prediction error is indicates that the off-process measurement of the paper strength is higher than the predicted value, a lower filtering factor is selected. The filtering factor and the prediction error may be used to compute a biasing factor. Where the prediction error is in the less tolerable direction, the error may be reflected more heavily in the biasing factor due to the use of a higher filtering value. Conversely, where the prediction error is in the opposing direction, the error may be less emphasized in the biasing factor due to the lower filtering value [0049]  the product produced in the intervals 180 represent products that fail to meet the minimum target quality specification. Referring again to the graph 172, the costs of producing the rejected products are shown by the reference numerals 186. Thus, compared to the marginal costs 188 of producing a product that exceeds the target parameter, the sunk costs 186, which may represent operation, materials, and/or labor costs, associated with producing the rejected product is substantially higher. In certain paper processes, the rejected paper may be recycled using the broke system 54, thus at least partially recouping some of the sunk materials costs 186. Nevertheless, the overall loss of resources in producing a rejected product is generally avoided in favor of producing a product that exceeds the target set point for a relatively small additional cost 188 that still conforms to industry quality specifications. [0052] the production cost graph 192, the trace line 200 represents the production costs corresponding to the graph 190. As shown here, the sunk costs, represented by the areas 202 between the time axis and the cost curve 200, incurred in producing the rejected product during the intervals 198 is substantially lower than the sunk costs 186 incurred in controlling internal bond in FIG. 7A without the asymmetrical control techniques. Additionally, the marginal costs 204 of producing a product that exceeds the internal bond target 174, is still relatively minute compared to the cost of producing the rejected product during the intervals 198.)
..., marking the third mechanical part as not suitable for automatic manufacturing (in at least [0009] the direction of a prediction error, a filtering factor may be selected. In particular, the asymmetric control technique may provide for a higher filtering factor if the prediction error is determined to be in a less tolerable direction. For instance, referring to the paper manufacturing scenario discussed above, if the prediction error indicates that the off-process measurement is lower than the predicted value, a higher filtering factor is selected. If the prediction error is indicates that the off-process measurement of the paper strength is higher than the predicted value, a lower filtering factor is selected. The filtering factor and the prediction error may be used to compute a biasing factor. Where the prediction error is in the less tolerable direction, the error may be reflected more heavily in the biasing factor due to the use of a higher filtering value. Conversely, where the prediction error is in the opposing direction, the error may be less emphasized in the biasing factor due to the lower filtering value [0049]  the product produced in the intervals 180 represent products that fail to meet the minimum target quality specification. Referring again to the graph 172, the costs of producing the rejected products are shown by the reference numerals 186. Thus, compared to the marginal costs 188 of producing a product that exceeds the target parameter, the sunk costs 186, which may represent operation, materials, and/or labor costs, associated with producing the rejected product is substantially higher. In certain paper processes, the rejected paper may be recycled using the broke system 54, thus at least partially recouping some of the sunk materials costs 186. Nevertheless, the overall loss of resources in producing a rejected product is generally avoided in favor of producing a product that exceeds the target set point for a relatively small additional cost 188 that still conforms to industry quality specifications. [0052] the production cost graph 192, the trace line 200 represents the production costs corresponding to the graph 190. As shown here, the sunk costs, represented by the areas 202 between the time axis and the cost curve 200, incurred in producing the rejected product during the intervals 198 is substantially lower than the sunk costs 186 incurred in controlling internal bond in FIG. 7A without the asymmetrical control techniques. Additionally, the marginal costs 204 of producing a product that exceeds the internal bond target 174, is still relatively minute compared to the cost of producing the rejected product during the intervals 198.)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coffman by, …A technique is disclosed for asymmetrically controlling a process parameter based upon the direction of a prediction error between a predicted value determined using an inferential model and a laboratory measurement of the parameter. The present technique provides for the adaptive biasing of the predicted value based upon the direction of the prediction error. In one embodiment, a biasing factor may be determined by filtering the prediction error, such that the prediction error is emphasized more heavily in the biasing factor if the prediction error is in a less tolerable direction and emphasized less heavily if the prediction error is in the opposite direction. The biasing factor may further be determined as a function of a previous biasing factor computed during the process. Asymmetric control of the process parameter may be performed by controlling the parameter using model predictive control techniques based on the biased predicted values of the parameter.....the direction of a prediction error, a filtering factor may be selected. In particular, the asymmetric control technique may provide for a higher filtering factor if the prediction error is determined to be in a less tolerable direction. For instance, referring to the paper manufacturing scenario discussed above, if the prediction error indicates that the off-process measurement is lower than the predicted value, a higher filtering factor is selected. If the prediction error is indicates that the off-process measurement of the paper strength is higher than the predicted value, a lower filtering factor is selected. The filtering factor and the prediction error may be used to compute a biasing factor. Where the prediction error is in the less tolerable direction, the error may be reflected more heavily in the biasing factor due to the use of a higher filtering value. Conversely, where the prediction error is in the opposing direction, the error may be less emphasized in the biasing factor due to the lower filtering value...the product produced in the intervals 180 represent products that fail to meet the minimum target quality specification. Referring again to the graph 172, the costs of producing the rejected products are shown by the reference numerals 186. Thus, compared to the marginal costs 188 of producing a product that exceeds the target parameter, the sunk costs 186, which may represent operation, materials, and/or labor costs, associated with producing the rejected product is substantially higher. In certain paper processes, the rejected paper may be recycled using the broke system 54, thus at least partially recouping some of the sunk materials costs 186. Nevertheless, the overall loss of resources in producing a rejected product is generally avoided in favor of producing a product that exceeds the target set point for a relatively small additional cost 188 that still conforms to industry quality specifications...the production cost graph 192, the trace line 200 represents the production costs corresponding to the graph 190. As shown here, the sunk costs, represented by the areas 202 between the time axis and the cost curve 200, incurred in producing the rejected product during the intervals 198 is substantially lower than the sunk costs 186 incurred in controlling internal bond in FIG. 7A without the asymmetrical control techniques. Additionally, the marginal costs 204 of producing a product that exceeds the internal bond target 174, is still relatively minute compared to the cost of producing the rejected product during the intervals 198...the previous example assumed actual aggregate volume information (with revenue based on volume so that volume is measured). For some service offerings and parts of service offerings, actual aggregate volume by deal and by (atomic) service may be unavailable. In this case, the system is still overdetermined and the method can still apply with no constraints on the guesses for volume. The models still provide best fit guesses. There are simply more parameters so the solution involves searching a higher dimensional space for best fit. The system can also change so that the productivity models become simple cost models (removing volume altogether from the system). Other embodiments may be used in other manners..., as taught by Stephenson, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Coffman with the motivation of, …Manufacturing processes typically share the common goal of ensuring that a resulting product conforms to certain target quality specifications...control an asymmetrical process parameter based on laboratory measurements to correct for prediction mismatches more quickly in a particular direction....provide a mechanism for adaptively correcting asymmetric process parameters, such that predictive measurement mismatches in one direction (e.g., a less tolerable direction) may be adapted more quickly than mismatches in the opposing direction...To reduce the amount of error in the predicted internal bond value...in order to reduce and/or prevent the production of a product that fails to meet a minimum target specification..., as recited in Stephenson.


As per Claim 7, Coffman teaches: The method of claim 1, further comprising: 
identifying a plurality of prior manufacturing cost estimates relating to a plurality of mechanical parts; (in at least [0032] storage device 111 can include trained machine-learning models configured to predict manufacture appraisals, processes, events; such machine-learning models are trained with data collected over time to optimize one or more machine learning models after deployment. [0069] Predictive machine learning models 501 includes a collection of trained machine-learning models to generate a set of axioms associated with the manufacture process of a physical object. Data structures, rules, heuristics, and knowledge bases on which these learning models rely can change over time. Stated differently, machine learning models 501 adapt to new trends and insights identified after their deployment in a production environment. Thus, machine learning models 501 are not limited to the knowledge acquired during their training phase. Some insights from which machine learning models 501 keep learning include new market trends, new types or models of manufacture machines, unseen shapes not included in a training set, new manufacturing shops entering a market, emerging technologies in the manufacture field, and other suitable insights associated with the manufacture of physical objects.)
determining that a first prior manufacturing cost estimate falls within the range of effectivity for the first machine learning model; and (in at least [0089] machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data.)
training the second machine learning model using data related to the first prior manufacturing cost estimate. (in at least [0088] one or more machine learning models are trained at 605. The machine learning models trained at 605 are selected based on different criteria depending on the problem to be solved and/or data available in the training set. For example, machine learning classifiers can suffer from different degrees of bias. Accordingly, more than one machine learning model can be trained at 605, optimized and cross-validated at 607. Thus, a subset of the trained machine learning models can be selected to build predictive engine 611 according to, for example, classification accuracy, defined as the proportion of correctly classified instances.) 

As per Claim 8, Coffman teaches: The method of claim 7, further comprising: 
determining that a second prior manufacturing cost estimate falls outside the range of effectivity for the first machine learning model; and (in at least [0092] PSMP server 109 initializes, at 701, a population by generating a random sample of candidate solutions. For example, candidate solutions can be provided as set of random shape distributions determined as a function of distance(s) between two random points laying on a surface of a digital model. As discussed with reference to FIG. 3, shape distributions can be defined as a function of distance(s) between two random points laying on a surface of a digital model. Each of the candidate solutions is evaluated at 703 based on a fitness function. Such a fitness function is used to assign a quality measure to a candidate solution. [0093] A termination condition is then evaluated at 705. A termination condition can based on any of: 1) a known optimal fitness level, 2) a time based condition, 3) a total number of executed fitness evaluations, 4) a threshold representing fitness improvement shown by a number of generations, 5) a measure of how much population diversity drops over a number of generations, and/or any combination of these conditions and other suitable conditions to prevent the process of FIG. 6 from iterating an infinite number of times while providing an optimized set of solutions upon the last executed iteration.)
... data related to the second prior manufacturing cost estimate from use during training of the second machine learning model. (in at least [0095] A stochastic mutation operator is applied at 711 to offspring candidate solutions. In some instances, such a mutation operator causes a random, unbiased change over an offspring. Thereafter, the fitness level of each candidate solution of a new generation is determined at 713. In some implementations, the fittest individuals or candidate solutions are selected for the next generation at 715, i.e., a next iteration of the loop shown in FIG. 7 until termination condition 705 is satisfied. [0111] implement a random forest classifier is provided below. Assume a number of decision trees to grow is t, then for each decision tree (at 901) select a training data subset n as shown at 903 from the training set TS (e.g., bagged subset of samples or bootstrap sample). The conditional statement at 905 determines whether a stop condition holds at each node of a growing decision tree. The stopping condition depends on the selected training data subset n. Some examples of the condition evaluated at 905 include the number of training samples at the node, if a maximum depth is reached or other suitable conditions)

Although implied, Coffman does not expressly disclose the following limitations, which however, are taught by Stephenson,
excluding data related to the second prior manufacturing cost estimate from use .... (in at least [0077] the previous example assumed actual aggregate volume information (with revenue based on volume so that volume is measured). For some service offerings and parts of service offerings, actual aggregate volume by deal and by (atomic) service may be unavailable. In this case, the system is still overdetermined and the method can still apply with no constraints on the guesses for volume. The models still provide best fit guesses. There are simply more parameters so the solution involves searching a higher dimensional space for best fit. The system can also change so that the productivity models become simple cost models (removing volume altogether from the system). Other embodiments may be used in other manners.)

The reason and rationale to combine Coffman and Stephenson is the same as recited above.

As per Claim 21, Coffman teaches: (New) The method of claim 1, 
wherein the first machine learning model and the second machine learning model each respectively comprise one of: (i) a decision tree model, (ii) a random forest model, or (iii) a neural network.  (in at least [0070] Predictive machine learning models 501 can include, for example, any of least squares regression models, logistic regression models, support vector machines models, stochastic gradient descent models, nearest neighbors classification and/or regression models, Gaussian process classification and/or regression models, neural network classification and/or regression models, ensemble methods models, sequential application models, random forest classifiers models, extremely randomized trees regression models, deep learning models, and/or other suitable machine learning models. [0071] Trained tree data structures 503, 505, and 507 are each an example of data structures used by predictive machine learning models 501. Specifically, in some implementations, trained tree data structures shown in FIG. 5 can be used by classifiers and/or regressors based on, for example, random forest machine learning models, extremely randomized trees machine learning models, logistic regression machine learning models, and/or other suitable machine learning models based on tree data structures. [0110] A decision tree is generated for each of the defined random training sets. The collection of decision trees is known as the random forest. )

As per Claim 10, 14, 16, 20, for a system (see at least Coffman [0028]) and a computer program product (see at least Coffman [0037]), respectively, substantially recite the subject matter of Claim 1, 7, 8 and are rejected based on the same reasoning and rationale.



Claims 2, 6, 9, 11, 15, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable by US20180120813A1 to Coffman et al., (hereinafter referred to as “Coffman”) in view of US Patent Publication to US20100082124A1 to Stephenson et al., (hereinafter referred to as “ Stephenson”)  in view of US Patent Publication to US20120029974A1 to Councill et al., (hereinafter referred to as “Councill”)


As per Claim 2, Coffman teaches: The method of claim 1, wherein determining that the first estimate of manufacturing cost for the first mechanical part falls within the range of effectivity for the first machine learning model further comprises: 
determining, using the one or more computer processors, the range of effectivity for the first machine learning model in estimating manufacturing cost of one or more mechanical parts by: (in at least [0088] The machine learning models trained at 605 are selected based on different criteria depending on the problem to be solved and/or data available in the training set. For example, machine learning classifiers can suffer from different degrees of bias. Accordingly, more than one machine learning model can be trained at 605, optimized and cross-validated at 607. Thus, a subset of the trained machine learning models can be selected to build predictive engine 611 according to, for example, classification accuracy, defined as the proportion of correctly classified instances. [0089]  machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data..)
estimating manufacturing costs of the one or more mechanical parts using the first machine learning model; (in at least [0067] FIG. 5 is a schematic block diagram illustrating components of a predictive engine in a predictive system for manufacture processes, according to an embodiment. Predictive engine 217 includes independent variables preprocessor 511; predictive machine learning models 501; data structures for the application of prediction models, for example, trained tree data structures 503, 505, and 507; and knowledge aggregator and reasoning engine 509. [0082] predictions can be generated through sets of linear and non-linear functions. For example, a predicted cost associated with the manufacture of a physical object can be calculated by engine 509 as a function of axioms indicating a number of CNC operations used to manufacture an object, setup time, and cycle time multiplied by machine rate (including fixed costs, operating costs and/or labor costs) and further multiplied by a quantity of objects requested to be manufactured.)
identifying ... manufacturing costs of the one or more mechanical parts; and (in at least [0082] predictions can be generated through sets of linear and non-linear functions. For example, a predicted cost associated with the manufacture of a physical object can be calculated by engine 509 as a function of axioms indicating a number of CNC operations used to manufacture an object, setup time, and cycle time multiplied by machine rate (including fixed costs, operating costs and/or labor costs) and further multiplied by a quantity of objects requested to be manufactured.)
... the estimated manufacturing costs with the ... manufacturing costs.  (in at least [0082] predictions can be generated through sets of linear and non-linear functions. For example, a predicted cost associated with the manufacture of a physical object can be calculated by engine 509 as a function of axioms indicating a number of CNC operations used to manufacture an object, setup time, and cycle time multiplied by machine rate (including fixed costs, operating costs and/or labor costs) and further multiplied by a quantity of objects requested to be manufactured.)

Although implied, Coffman in view of Stephenson does not expressly disclose the following limitations, which however, are taught by Councill,
identifying actual ... costs of the ...; and (in at least [0032]  track actual costs associated with each deal. Although costs may be tracked individually by each of the service delivery centers 102, the allocation of service elements 104 from different service delivery centers 102 to different service deals 106 makes it extremely difficult to identify the actual costs attributable to a single service element 104. Consequently, it is also extremely difficult to determine the cost of a complex service deal 106 because the costs of the individual service instances 110 are virtually unknown.)
comparing the estimated ... costs with the actual ... costs. (in at least [0033] accurately predict, estimate, and track the costs of a complex service deal, service cost models may be implemented. A service cost model is a differential form from a manifold of the space, ζ, of descriptions of actual and possible deals for services to a space, $, of money. A deal in the space, ζ, has a duration and follows a trajectory over time. Integrating the service cost model over a finite interval of the trajectory of a deal yields a cost. Some examples of cost models include constant rate models, piecewise linear in time models, S-curve models, and so forth. [0044]  cost transformation models 136 help to predict the appropriate cost transformation over the lifetimes of deals. Consequently, the cost transformation models 136 are prospective—they are not retrospective. In some embodiments, cost transformation models 136 are extrapolations from trends observed in actual costs. Also, in some embodiments, cost transformation models are functions from the set of pairs of the form (delivery center, time period) to the set of linear transformations of cost models.) 


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coffman in view of Stephenson by, …to manage a complex service deal that defines various services to be fulfilled on behalf of a client. The deal management system includes a deal specification subsystem, a cost subsystem, and an estimation subsystem. The deal specification subsystem has a new deal interface to facilitate user specification of the complex service deal, including a plurality of service elements scheduled for fulfillment from a plurality of service delivery centers. The cost subsystem tracks an aggregate cost of a service delivery center that is arranged to fulfill a particular service element. The estimation subsystem dynamically evaluates accuracy of a deal cost model for the complex service deal during a duration of the particular service element by establishing a correlation between particular service elements within the complex service deal and portions of the aggregate cost data allocated to the corresponding service delivery center...track actual costs associated with each deal. Although costs may be tracked individually by each of the service delivery centers 102, the allocation of service elements 104 from different service delivery centers 102 to different service deals 106 makes it extremely difficult to identify the actual costs attributable to a single service element 104. Consequently, it is also extremely difficult to determine the cost of a complex service deal 106 because the costs of the individual service instances 110 are virtually unknown...cost transformation models 136 help to predict the appropriate cost transformation over the lifetimes of deals. Consequently, the cost transformation models 136 are prospective—they are not retrospective. In some embodiments, cost transformation models 136 are extrapolations from trends observed in actual costs. Also, in some embodiments, cost transformation models are functions from the set of pairs of the form (delivery center, time period) to the set of linear transformations of cost models...method 200 of FIG. 6, some embodiments of the estimation subsystem 158 also use error calculations 180 and bound limits 182 related to the financial estimations. In one embodiment, the error calculations 180 refer to differences between expected estimations produced by the models and actual costs attributed a particular service element 104 at a service delivery center 102. Calculating this type of error 180 allows the deal management system 150 to refine the models and decrease or minimize difference between the estimated costs and the attributed actual costs. The bounds 182 refer to parameters which indicate a limit as to how much, or to what degree, a model might be changed during iterative computations while decreasing or minimizing the error calculation 180. By limiting how drastically a model might be changed between iterations, it may be possible to avoid changing a model too much in response to a single anomalous cost report. [0066] determines 212 if the error is within a specified range. If the error is within the specified range, then the models are assumed to be relatively accurate, and the deal management system 150 continues to collect aggregate costs and calculate error factors at subsequent intervals. If the error is not within the specified range, then, in some embodiments, the deal management system 150 generates and stores 214 new historical volume estimates to fit the actual aggregate costs. The deal management system 150 also generates 216 new models that are designed to better fit the actual cost data. The new models may include new cost transformation models, new specific cost models, and/or other types of new models. In one embodiment, the amount of change to each model is kept within a bound that is specified for the corresponding type of model. The depicted method 200 then ends...the biasing factor 120 may be calculated as the sum of the weighted prediction error 116 and the weighted historical bias value 118. By way of example only, one computational method for calculating the biasing factor 120 may be represented by the following equation: Biasnew=α(E)+(1−α)(Biasold),   (Equation 1) wherein α represents the bias filtering factor selected by the selection logic 112, wherein E represents the raw prediction error 116, wherein Biasold represents the previous bias value 118, and wherein Biasnew represents the computed biasing factor 120. Thus, by way of example, using the filtering coefficients 0.4 and 0.6 [0051]  a prediction error indicating that a internal bond laboratory measurement is lower than a predicted value may be filtered using a higher filtering factor, thus placing a greater weight or emphasis on the biasing factor 120 produced by the biasing logic 96. Accordingly, as shown in FIG. 7B, the control of internal bond in the time intervals 198 (e.g., tB to tC; tD to tE) are driven back towards the target set point 174 more quickly compared to the corresponding intervals 180 in FIG. 7A. Further, where the internal bond values are above the target value 174 control of the parameter is also performed less, though less heavily as the resulting above-specification product is still acceptable..., as taught by Councill, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Coffman in view of Stephenson with the motivation of, …provide improvements in the areas of estimating the profitability of an active or prior deal, estimating costs for a proposed deal, and/or deriving a contingency cost for a proposed deal (based on the profitability of active and prior deals)...improve the guesses described above using actual cost data together with working hypotheses about correlations between the costs of delivery of the same service element...maintain and dynamically improve both guesses and models from actual data....to dynamically improve the guesses (e.g., attribution weights, cost models, and cost transformation models)...The initial guesses can also be used to improve performance of best fit calculations...facilitate improvements in estimating the profitability of an active or prior deal. In particular, they provide a dynamic way to improve the attribution of cost to a particular deal, rather than relying solely on estimations from activity based costing and guesses... to produce models that improve the fit to actual data. Then the best fit guesses can be used to improve the cost attribution and profit estimation...The estimation subsystem dynamically evaluates accuracy of a deal cost model...to accurately predict and track actual costs associated with each deal...to more accurately predict, estimate, and track the costs of a complex service deal, service cost models may be implemented..., as recited in Councill.


As per Claim 6, Coffman teaches: The method of claim 1, 
the range of effectivity ..., (in at least [0089] machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data.)
wherein determining that the first estimate of manufacturing cost for the first mechanical part falls within the range of effectivity for the first machine learning model comprises determining that the first estimate ....   (in at least [0089] machine learning models built at 611, are further evaluated using an unseen test dataset 609. Thus, the predictive engine built at 611 generates classification values and/or predicted values at 613. Classification and/or prediction values are evaluated at 615 to determine whether such values have achieved a desired accuracy level. When such a desired accuracy level is reached, the training phase ends; when the desired accuracy level is not reached, however, then a subsequent iteration of the process shown in FIG. 6 is performed starting at 601 with variations such as, for example, considering a larger collection of raw data.)
Although implied, Coffman in view of Stephenson does not expressly disclose the following limitations, which however, are taught by Councill,
the range of effectivity comprising a minimum estimated cost threshold and a maximum estimated cost threshold, (in at least [0059] the method 200 of FIG. 6, some embodiments of the estimation subsystem 158 also use error calculations 180 and bound limits 182 related to the financial estimations. In one embodiment, the error calculations 180 refer to differences between expected estimations produced by the models and actual costs attributed a particular service element 104 at a service delivery center 102. Calculating this type of error 180 allows the deal management system 150 to refine the models and decrease or minimize difference between the estimated costs and the attributed actual costs. The bounds 182 refer to parameters which indicate a limit as to how much, or to what degree, a model might be changed during iterative computations while decreasing or minimizing the error calculation 180. By limiting how drastically a model might be changed between iterations, it may be possible to avoid changing a model too much in response to a single anomalous cost report. [0066] determines 212 if the error is within a specified range. If the error is within the specified range, then the models are assumed to be relatively accurate, and the deal management system 150 continues to collect aggregate costs and calculate error factors at subsequent intervals. If the error is not within the specified range, then, in some embodiments, the deal management system 150 generates and stores 214 new historical volume estimates to fit the actual aggregate costs. The deal management system 150 also generates 216 new models that are designed to better fit the actual cost data. The new models may include new cost transformation models, new specific cost models, and/or other types of new models. In one embodiment, the amount of change to each model is kept within a bound that is specified for the corresponding type of model. The depicted method 200 then ends.)
... determining that the first estimate is greater than the minimum estimated cost threshold and less than the maximum estimated cost threshold. (in at least [0059] the method 200 of FIG. 6, some embodiments of the estimation subsystem 158 also use error calculations 180 and bound limits 182 related to the financial estimations. In one embodiment, the error calculations 180 refer to differences between expected estimations produced by the models and actual costs attributed a particular service element 104 at a service delivery center 102. Calculating this type of error 180 allows the deal management system 150 to refine the models and decrease or minimize difference between the estimated costs and the attributed actual costs. The bounds 182 refer to parameters which indicate a limit as to how much, or to what degree, a model might be changed during iterative computations while decreasing or minimizing the error calculation 180. By limiting how drastically a model might be changed between iterations, it may be possible to avoid changing a model too much in response to a single anomalous cost report. [0066] determines 212 if the error is within a specified range. If the error is within the specified range, then the models are assumed to be relatively accurate, and the deal management system 150 continues to collect aggregate costs and calculate error factors at subsequent intervals. If the error is not within the specified range, then, in some embodiments, the deal management system 150 generates and stores 214 new historical volume estimates to fit the actual aggregate costs. The deal management system 150 also generates 216 new models that are designed to better fit the actual cost data. The new models may include new cost transformation models, new specific cost models, and/or other types of new models. In one embodiment, the amount of change to each model is kept within a bound that is specified for the corresponding type of model. The depicted method 200 then ends.)

The reason and rationale to combine Coffman, Stephenson and Councill is the same as recited above.


As per Claim 9, Coffman teaches: The method of claim 1, wherein determining the expected cost error further comprises: 
determining an empirical probability distribution relating to a first manufacturing cost estimate value; (in at least [0058] geometric, physical and other suitable properties or attributes can be calculated from functions defining such a set of shape distributions. Advantageously, computational load is minimized by comparing probabilities of distributions, instead of alternative shape matching methods requiring pose registration, feature correspondence, model fitting or other expensive functions. In some instances, dissimilarities between sampled distributions of shape functions are used to discriminate between different physical object represented in a physical model. [0079] the predicted values are probabilities and are therefore restricted to (0,1) through the logistic distribution function because logistic regression predicts the probability of particular outcomes. Some of the axioms generated by logistic regression classifiers include what type of blanks can be used in the manufacture process of a physical object, and other suitable axioms expressed as true or false associated with the manufacture of a physical object. For example, given an axial symmetry of a convex hull enclosing a digital model (i.e., hull symmetry) a logistic regression model can determine a categorical value corresponding to a blank type that can be used to manufacture a physical object.)
... cost errors for the first manufacturing cost estimate value, based on the empirical probability distribution; and (in at least [0082] Knowledge aggregator/reasoning engine 509 receives as input one or more axioms generated by predictive machine learning models 501, and generates predictions associated with the manufacture of a physical object. In some instances, predictions can be based on the axioms generated by two or more machine learning models by combining the axioms using an average function, median, or other suitable type of descriptive statistical function. In other instances, axioms generated by different learning models can be evaluated through a function, such that an axiom or a set of axioms showing lower error levels and/or highest confidence values are selected from a set of candidate axioms. In other further instances, one or more axioms generated by machine learning models 501 can serve as input to a reasoning engine. Rules in the reasoning engine can be expressed in data structures denoting symbolic logic propositions, terms, and/or relations to support the reasoning of predictive engine 217. In yet some further instances, predictions can be generated through sets of linear and non-linear functions. For example, a predicted cost associated with the manufacture of a physical object can be calculated by engine 509 as a function of axioms indicating a number of CNC operations used to manufacture an object, setup time, and cycle time multiplied by machine rate (including fixed costs, operating costs and/or labor costs) and further multiplied by a quantity of objects requested to be manufactured.)
.... 
Although implied, Coffman in view of Stephenson does not expressly disclose the following limitations, which however, are taught by Councill,
determining one or more weighted cost errors for the first manufacturing cost estimate value, based on the empirical probability distribution; and (in at least [0039]  the biasing factor 120 may be calculated as the sum of the weighted prediction error 116 and the weighted historical bias value 118. By way of example only, one computational method for calculating the biasing factor 120 may be represented by the following equation: Biasnew=α(E)+(1−α)(Biasold),   (Equation 1) wherein α represents the bias filtering factor selected by the selection logic 112, wherein E represents the raw prediction error 116, wherein Biasold represents the previous bias value 118, and wherein Biasnew represents the computed biasing factor 120. Thus, by way of example, using the filtering coefficients 0.4 and 0.6 [0051]  a prediction error indicating that a internal bond laboratory measurement is lower than a predicted value may be filtered using a higher filtering factor, thus placing a greater weight or emphasis on the biasing factor 120 produced by the biasing logic 96. Accordingly, as shown in FIG. 7B, the control of internal bond in the time intervals 198 (e.g., tB to tC; tD to tE) are driven back towards the target set point 174 more quickly compared to the corresponding intervals 180 in FIG. 7A. Further, where the internal bond values are above the target value 174 control of the parameter is also performed less, though less heavily as the resulting above-specification product is still acceptable.)
determining a sum of the one or more weighted cost errors. (in at least [0039]  the biasing factor 120 may be calculated as the sum of the weighted prediction error 116 and the weighted historical bias value 118. By way of example only, one computational method for calculating the biasing factor 120 may be represented by the following equation: Biasnew=α(E)+(1−α)(Biasold),   (Equation 1) wherein α represents the bias filtering factor selected by the selection logic 112, wherein E represents the raw prediction error 116, wherein Biasold represents the previous bias value 118, and wherein Biasnew represents the computed biasing factor 120. Thus, by way of example, using the filtering coefficients 0.4 and 0.6 [0051]  a prediction error indicating that a internal bond laboratory measurement is lower than a predicted value may be filtered using a higher filtering factor, thus placing a greater weight or emphasis on the biasing factor 120 produced by the biasing logic 96. Accordingly, as shown in FIG. 7B, the control of internal bond in the time intervals 198 (e.g., tB to tC; tD to tE) are driven back towards the target set point 174 more quickly compared to the corresponding intervals 180 in FIG. 7A. Further, where the internal bond values are above the target value 174 control of the parameter is also performed less, though less heavily as the resulting above-specification product is still acceptable.)

The reason and rationale to combine Coffman, Stephenson and Councill is the same as recited above.

As per Claim 11, 15, 17 for a system (see at least Coffman [0028]) and a computer program product (see at least Coffman [0037]), respectively, substantially recite the subject matter of Claim 2, 6, 9, and are rejected based on the same reasoning and rationale.







Conclusion
Relevant prior art not relied upon:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623